[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-14765         ELEVENTH CIRCUIT
                         Non-Argument Calendar        FEB 29, 2012
                       ________________________        JOHN LEY
                                                        CLERK

                 D.C. Docket No. 7:11-cr-00016-HL-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JUAN ANTONIO TORRES-VASQUEZ,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                           (February 29, 2012)

Before CARNES, HULL and FAY, Circuit Judges.

PER CURIAM:
       After pleading guilty, Juan Antonio Torres-Vasquez appeals his 18-month

sentence imposed for reentry of a deported alien previously convicted of a felony,

in violation of 8 U.S.C. § 1326(a) and (b)(1). On appeal, Torres-Vasquez argues

that his sentence was procedurally and substantively unreasonable. After review,

we affirm.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591 (2007). We look first at whether the district court committed any

significant procedural error and then at whether the sentence is substantively

unreasonable under the totality of the circumstances. United States v. Pugh, 515

F.3d 1179, 1190 (11th Cir. 2008). We ordinarily expect a sentence within the

guidelines range to be reasonable. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). The party challenging the sentence bears the burden of proving

the sentence is unreasonable in light of the record and the 18 U.S.C. § 3553(a)

factors. Id.1

       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).

                                                  2
       The weight to be given any particular factor is left to the sound discretion of

the district court. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).

We reverse only if “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Pugh, 515 F.3d at 1191.

       Torres-Vasquez has not shown that his 18-month sentence, in the middle of

the advisory guidelines range of 15 to 21 months’ imprisonment, was procedurally

or substantively unreasonable. The record belies Torres-Vasquez’s claims that

the district court ignored his mitigating factors—his work ethic and family

devotion—and relied solely on Torres-Vasquez’s four prior illegal entries. The

district court acknowledged Torres-Vasquez’s arguments in mitigation and, after

considering the § 3553(a) factors, concluded that a sentence within the advisory

guidelines range was appropriate.2



       2
         Torres-Vasquez also argues, without citing to any authority, that the district court
violated the “parsimony principle” when it failed to make an explicit finding on the record that a
lesser sentence was insufficient to comply with the statutory purposes of sentencing. The district
court is not required to “incant the specific language” of § 3553(a). United States v. Bonilla, 463
F.3d 1176, 1182 (11th Cir. 2006). Moreover, in reviewing the sentencing transcript as a whole,
we find no evidence the district court did not comply with its statutory obligation to consider the
§ 3553(a) factors and then impose a sentence that was “not too short and not too long,” see
United States v. Irey, 612 F.3d 1160, 1197 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct.
1813 (2011), and was within the “range of reasonable sentences.” See Talley, 431 F.3d at 788.

                                                 3
      Moreover, the district court had a reasoned basis for choosing a sentence in

the middle of the advisory range, specifically, Torres-Vasquez’s recidivism and

his criminal history. Torres was first deported to Mexico in January 2008. In

August 2008, he was apprehended trying to reenter the United States illegally and

immediately returned to Mexico. When, in January 2009, Torres-Vasquez again

was caught trying to enter the country, he was convicted in the Southern District

of Texas of felony reentry of a deported alien. After serving a six-month prison

sentence, Torres-Vazquez was deported to Mexico on July 24, 2009.

      The six-month sentence proved to be no deterrence, however, because

Torres-Vasquez was back in the United States by October 16, 2010, when he was

arrested in Georgia on state charges of driving under the influence. In addition to

his 2009 felony reentry conviction, Torres-Vasquez’s criminal history in the

United States includes numerous convictions between 2003 and 2010 for driving

under the influence and driving without a license. Under the totality of the

circumstances, we cannot say the district court abused its discretion when it

imposed an 18-month sentence.

      AFFIRMED.




                                         4